t cc no united_states tax_court suzy’s zoo petitioner v commissioner of internal revenue respondent docket no filed date p a corporation the stock of which is owned percent by s and percent by two individuals unrelated to s sells greeting cards and other paper products bearing an image of one or more of p’ss licensed cartoon characters p’s employees develop and draw the originals of all of the characters and p transfers the original drawings to independent printing companies to reproduce images of the drawings onto p’s paper products which are made by the printers on p’s behalf the printers must reproduce the drawings and make the products in accordance with p’s specifications and they may not sell to a third party either p’s original drawings or reproductions thereof or p’s paper products held p produces rather than resells its paper products thus p does not gqualify for the small_reseller_exception to the uniform capitalization unicap_rules of sec_263a i r c -- - held further p is not excepted from the unicap_rules by virtue of the artist exemption of sec z263a h i r c none of p’s shareholders owns substantially_all of p’s stock within the meaning of sec_263a d i i r c held further the year_of_change for purposes of sec_481 i r c is the subject year ie the year in which p’s method_of_accounting is changed to conform to the unicap_rules rather than the first year to which the unicap_rules apply richard a shaw and bruce m o’brien specially recognized for petitioner christine v olsen for respondent opinion laro judge this case is before the court fully stipulated see rule respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for its taxable_year ended date we decide primarily whether petitioner is subject_to the uniform capitalization unicap_rules of sec_263a we hold it is we also decide whether the subject year is the year_of_change for purposes of sec_481 we hold it is unless otherwise indicated section references are to the internal_revenue_code applicable to the subject year and rule references are to the tax_court rules_of_practice and procedure background all facts were stipulated the stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioner is a corporation with a taxable_year ending on june its business is social expression through the original drawing of licensed cartoon characters and the dissemination of images of those drawings on certain paper products its principal_place_of_business was in california when the petition was filed bighty-four percent of petitioner’s stock is owned by suzy spafford the balance is owned by two individuals unrelated to her ms spafford is an artist who graduated from san diego state university in with a bachelor’s degree in fine arts she obtained a teaching certificate in and taught high school art from through she began to develop cartoon characters in the 1960's and she gradually developed petitioner’s business from those characters she incorporated petitioner’s business in and she registered petitioner’s name as a trademark with the federal government petitioner sells paper products primarily christmas and greeting cards but also secondary items such as stationery calendars recipe books and invitations each bearing a copy of one or more of its cartoon drawings petitioner’s artistic work is all done at its headquarters in san diego by ms stafford and q4e- two nonshareholder employees ms spafford is petitioner’s principal artist she has personally drawn and painted most of petitioner’s original cartoon characters and most of the scenes in which the characters appear the other two employees also draw original cartoon characters and scenes their drawings are reviewed modified as necessary and approved by ms spafford ms spafford and the two employees together draw between and cartoon character scenes a year and each character scene is numbered and licensed petitioner offers for sale at its headquarters all currently available merchandise that bears an image of at least one of its cartoon characters petitioner does not sell items that do not bear an image of at least one of its cartoon characters and it does not sell its original cartoon drawings petitioner’s primary customers are card and gift shops and licensing partners and most of its nonlicensing partner sales are by or through independent sales representatives each of whom has a specified sales territory and each of whom earns a straight sales commission sales representatives order petitioner’s products directly from it and they place the products in card and gift shops and the like petitioner ships most of its inventory from its headquarters where petitioner’s employees generally package - - the paper products for sale to the retailers on the basis of the sales representative’s orders petitioner uses several independent printing companies to print its products generally petitioner sends an original cartoon drawing to a printer and the printer photographs the drawing performs the necessary color separations and creates proofs of a particular paper product in accordance with specifications dictated by petitioner eg the size of the card to be printed the color of ink and the grade of the card stock to be used in printing the card the printer uses its own paper and its own ink and it holds title to and bears the risk of loss of the supplies and printed goods until it ships the goods back to petitioner for petitioner to accept or reject if petitioner rejects the goods it informs the printer of changes which must be made to meet petitioner’s specifications printers do not print petitioner’s paper products absent an order from it and they are not allowed to sell petitioner’s paper products or any of petitioner’s original cartoon characters or reproductions thereof petitioner sends a purchase order to a printer indicating the number of a particular paper product that it wants printed and the printer prints the approximate number of products ordered in the case of cards the printer prepares an invoice with artist’s adjustments noted and ships the printed -- - items per petitioner’s instructions to san diego bindery petitioner contracts with san diego bindery to cut the sheets of cards into individual cards and to fold each individual card and san diego bindery bears the risk of loss if it damages any card during that process san diego bindery ships the finished goods with an invoice to petitioner’s headquarters where petitioner stores all of its inventory in addition to selling products which bear at least one of its cartoon characters petitioner enters into licensing agreements under which certain manufacturers are given the right to use one or more of petitioner’s characters under a licensing agreement petitioner generally charges the licensee a fee to use an original cartoon drawing and a royalty equal to a percentage of the licensed products sold the licensees sell and distribute the products they create bearing images of petitioner’s cartoon characters petitioner does not sell its licensees’ products through either its independent sales representatives or through its catalogue most of the licensees sell and distribute their products themselves petitioner does sell all of its licensees’ products at its retail store petitioner has never adjusted the value of its inventory to reflect sec_263a petitioner’s reported ending inventory on - date was dollar_figure and its absorption ratio for the year then ended would have been dollar_figure percent petitioner’s gross_receipts and other revenue for the subject year totaled dollar_figure of that amount dollar_figure was from sales dollar_figure was from royalties from the licensing agreements and dollar_figure was from interest discounts and service charges the gross_receipts from sales were attributable to the following items items receipts greeting cards dollar_figure boutique eg party goods and balloons big_number stationery box notes memo pads big_number christmas products eg cards big_number books calendars recipe cards big_number wrap and tote big_number invitations big_number gift enclosures big_number other items big_number total big_number for the taxable years preceding the subject year petitioner’s gross_receipts were dollar_figure dollar_figure and dollar_figure respectively respondent determined that petitioner is subject_to the unicap_rules respondent determined that petitioner’s cost_of_goods_sold for the subject year was overstated by dollar_figure by ' the cost of goods attributable to those sales was dollar_figure the only item reportedly included in that cost was purchases - - virtue of the fact that petitioner had failed to change its method_of_accounting to account for the unicap_rules discussion we decide primarily whether petitioner is subject_to the unicap_rules of sec_263a the unicap_rules which generally require capitalization of expenses related to tangible_property were added to the internal_revenue_code as part of sec_803 of the tax_reform_act_of_1986 tra publaw_99_514 100_stat_2085 as applicable herein the unicap_rules are effective with respect to taxable years beginning after date see tra sec_803 a sec_263a provides in relevant part sec_263a capitalization and inclusion in inventory costs of certain expenses a nondeductibility of certain direct and indirect_costs --- in general --in the case of any property to which this section applies any costs described in paragraph -- a in the case of property which is inventory in the hands of the taxpayer shall be included in inventory costs and b in the case of any other_property shall be capitalized allocable_costs --the costs described in this paragraph with respect to any property are -- a the direct costs of such property and b such property's proper share of those indirect_costs including taxes part or all of which are allocable to such property any cost which but for this subsection could not be taken into account in computing taxable_income for any taxable_year shall not be treated as a cost described in this paragraph b property to which section applies --except as otherwise provided in this section this section shall apply to-- property produced_by_the_taxpayer -- -real or tangible_personal_property produced_by_the_taxpayer property acquired for resale --- a in general --real or personal_property described in sec_1221 which is acquired by the taxpayer for resale b exception for taxpayer with gross_receipts of dollar_figure or less --subparagraph a shall not apply to any personal_property acquired during any taxable_year by the taxpayer for resale if the average annual gross_receipts of the taxpayer for the taxable_year period ending with the taxable_year preceding such taxable_year do not exceed dollar_figure g production ---for purposes of this section--- -- - in general --the term produce includes construct build install manufacture develop or improve treatment of property produced under contract for the taxpayer --the taxpayer shall be treated as producing any property produced for the taxpayer under a contract with the taxpayer h exemption for free lance authors photographers and artists -- in general --nothing in this section shall require the capitalization of any qualified_creative_expense qualified_creative_expense ----for purposes of this subsection the term qualified_creative_expense means any expense-- a which is paid_or_incurred by an individual in the trade_or_business of such individual other than as an employee of being a writer photographer or artist and b which without regard to this section would be allowable as a deduction for the taxable_year definitions ---for purposes of this subsection-- c artist -- in general --the term artist means any individual if the personal efforts of such individual create or may reasonably be expected to create a picture painting sculpture statue etching drawing cartoon graphic design or original print edition criteria ---in determining whether any expense is paid_or_incurred in the trade_or_business of being an artist the following criteria shall be taken into account i the originality and uniqueness of the item created or to be created ii the predominance of aesthetic value over utilitarian value of the item created or to be created d treatment of certain corporations ---- in general ---if-- i substantially_all of the stock of a corporation is owned by a qualified employee- owner and members of his family as defined in sec_267 and ii the principal activity of such corporation is performance of personal services directly related to the activities of the qualified_employee-owner and such services are substantially performed by the qualified_employee-owner this subsection shall apply to any expense of such corporation which directly relates to the activities of such employee-owner in the same manner as if such expense were incurred by such employee-owner qualified employee- owner --for purposes of this subparagraph the term qualified_employee-owner means any individual who is an employee-owner of the corporation as defined in sec_269a and who is a writer photographer or artist petitioner makes two arguments as to why it is not subject_to the unicap_rules first petitioner argues it is excepted from those rules because it is a small reseller under sec_263a b petitioner asserts that it engages in no manufacturing or production activity with respect to its paper products and that it resells those products after buying them from the producers thereof namely petitioner asserts the printers second petitioner argues it 1s an artistic business that 1s exempt from the unicap_rules by virtue of sec_263a petitioner asserts that ms spafford is a qualified_employee-owner and that she owns substantially_all of petitioner’s stock petitioner asserts that ms spafford’s cartoon characters are original and unique and that her artwork is reproduced and disseminated through the paper products primarily for the character’s aesthetic value respondent argues that petitioner does not meet the reseller exception because it produces rather than resells its paper for purposes of sec_263a resellers are retailers wholesalers and other taxpayers that acquire property described in sec_1221 for resale sec_1_263a-1 income_tax regs products respondent argues that petitioner does not qualify under sec_263a respondent asserts that ms spafford does not own substantially_all of petitioner’s stock within the meaning of sec_263a d and that petitioner’s paper products are utilitarian rather than unique we agree with respondent that petitioner is subject_to the unicap_rules of sec_263a as to petitioner’s primary argument namely that it is a reseller and not the producer of its paper products we disagree the facts of this case lead us to conclude that petitioner is and has been the only owner of its paper products up until the time that they are sold to its customers and thus that petitioner is the only producer of those products for purposes of sec_263a see sec_1 263a- a income_tax regs a taxpayer is not considered to be producing property unless the taxpayer is considered an owner of the property produced under federal_income_tax principles petitioner’s ownership_interest in the paper products attaches at the first stage of their production ie when the cartoon characters are developed and drawn petitioner performs this step solely by itself and this step which requires the most skill expertise and creativity of any step in the production for purposes of sec_263a the term produce includes construct build install manufacture develop improve create raise or grow sec_1_263a-2 income_tax regs process 1s critical and indispensable to the paper products’ production but for these characters petitioner would not be able to sell its paper products in the form that it does petitioner also does not let anyone eg a printer sell copy or use any of its cartoon characters without its permission and anyone who does so is in breach of the license that petitioner holds as to its characters petitioner focuses on the fact that the producers actually develop the paper products and argues therefrom that the printers are the producers of its products we disagree with this argument the printer’s reproduction of petitioner’s characters onto ordinary paper is merely one small step in petitioner’s process of exploiting its characters as sellable images and the reproduction process is mechanical in nature in that it involves little independence on the printers’ part and is subject_to petitioner’s control close scrutiny and approval petitioner personally selects the printers merely to reproduce the character’s images in a specified manner onto standard sheets of plain paper the printers cannot print the paper products without the cartoon images and the finished products must conform to petitioner’s specifications given the added fact that a printer does not acquire a proprietary interest ina cartoon drawing so that it may sell the drawing or copy thereof either separately or as part of a paper product we conclude that -- - the printers are not producers because they never meet the necessary requirement of owning the paper products for federal_income_tax purposes see 196_f2d_849 7th cir nor do we believe that a product such as petitioner’s paper products may be considered within the meaning of sec_263a g when the product in its finished form requires such an extensive involvement on the part of the taxpayer vis-a-vis the purported producer and the taxpayer has the exclusive right to sell the finished product see id see also 235_f2d_276 1st cir petitioner’s transfer of the cartoon characters to the printers gave the printers only the bare right to possess the characters or reproductions thereof it did not give the printers any right to sell the characters or reproductions thereof either alone or as the case of 196_f2d_849 7th cir is instructive to our analysis there the taxpayer owned a patent on a certain bracket for automobile visors and contracted with an independent machine shop to fabricate the bracket for it the machine shop’s entire output had to be sold to the taxpayer at a per-piece price and the machine shop never had a proprietary interest in the bracket the court held that the taxpayer manufactured the bracket for purposes of the federal excise_tax the court focused on the control maintained by the taxpayer over the manufacturing process and observed that the fabricator never had a proprietary interest in the completed product because the bracket was subject_to the patent that the taxpayer controlled id pincite the court stated it is not unusual in taxing statutes for the term 'manufacturer' to include one who has contracted with others to actually fabricate the product id pincite -- - part of a product such as petitioner’s paper products the ink and characterless paperstock which the printers sell to petitioner is sufficiently different from the character-filled paper products which petitioner sells to its customers so as to characterize the latter products as sold initially by petitioner rather than as sold first by the printers to petitioner and then resold by petitioner to its customers we also note that the approximately 60-percent gross_profit_percentage reported by petitioner for the subject year on the sale of its paper products leads directly to the conclusion that the printers charge petitioner solely for the paper ink and labor devoted to the paper products rather than for the value of the paper products as items that are sold to petitioner for purposes of resale petitioner focuses on the fact that the printers bear the risk of loss during the printing process we do not find this fact dispositive as to who owns and thus produces the paper products the identification of the owner of property for purposes of the unicap_rules does not necessarily rest on who bears the risk of loss when the product is fabricated or assembled or for that matter on who actually turns the screws or hammers the nails into the product the owner of property must be identified from the facts and circumstances of the case and who bears the see sec_1_263a-2 income_tax regs risk of loss is merely one factor to consider that a good damaged during the printing process may cause a printer to suffer a loss for the ink and paper used on that good and possibly the labor spent or value of the machinery used in applying the ink to the paper does not necessarily mean that the printer was the damaged good’s owner as a matter of fact a reasonable printer would most likely have factored into its price of the print job the projected expense for damaged or nonconforming goods as to petitioner’s second argument that it qualifies for sec_263a’s exemption for artists and other stated professionals we also disagree this exemption was not included in sec_263a as originally enacted but was added to that sec_1_263a-2 ii income_tax regs also provides that a taxpayer may be considered the owner of property produced even though it does not have legal_title thereto petitioner also discusses at length sec_1_263a-3 income_tax regs that section is inapplicable to the facts at hand sec_1_263a-3 income_tax regs provides resellers with property produced under contract generally property produced for a taxpayer under a contract is treated as property produced_by_the_taxpayer however a small reseller is not required to capitalize additional sec_263a costs to personal_property produced for it under contract with an unrelated_person if the contract is entered into incident to the resale activities of the small reseller and the property is sold to its customers that section is inapplicable because petitioner has no resale activities in that it is not a reseller of its paper products - - section by way of an amendment that was retroactive to the effective date of the tra see sec a of the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3342 as amended by tamra sec_263a d and ii allowed a personal_service_corporation as defined in sec_269a to gualify for sec_263a’s exemption if among other requirements substantially_all of its stock x is owned by a qualified_employee-owner and members of his family the house ways_and_means_committee stated in its report that for this purpose the term substantially_all means percent or more of the value of the corporation’s stock h rept pincite in the following year congress amended sec_263a a second time again retroactive to the effective date of sec_263a to provide that any corporation and not simply a personal_service_corporation could gualify for sec_263a’s exemption if among other requirements substantially_all of its stock is owned by a qualified_employee-owner and members of his family see secs d and of the omnibus budget reconciliation act of publaw_101_239 103_stat_2106 we must apply the term substantially_all to determine whether petitioner gualifies for the exemption set forth in sec_263a we generally apply statutory text in accordance - - with its ordinary everyday usage when the meaning of statutory text is unescapably ambiguous however we may resort to the relevant legislative_history to resolve that ambiguity 469_us_70 n quoting schweumann bros v calvert distillers corp 341_us_384 jackson j concurring see 110_tc_236 affd f 3d ___ 6th cir see also 42_f3d_537 9th cir affg 95_tc_415 here we believe that the term substantially_all is unescapably ambiguous and accordingly we consult the term’s legislative_history for guidance as to its meaning as mentioned above we find in the report of the house ways_and_means_committee that it clearly intended for that term to reguire that a qualified_employee-owner and members of his family own percent or more of the value of the corporation’s stock ’ h rept supra pincite we also find in the house conference_report that the conference agreement followed the house bill as ’ the legislative_history to the tra reveals that congress also equated a 95-percent test with the term substantially_all for purposes of sec_448 a provision included in the tra as sec_801 see h conf rept vol ii at ii-287 1986_3_cb_1 the legislative_history to tamra reveals that the joint conferees to that act knew that the term substantially_all had been equated with a 95-percent requirement see h conf rept vol at ii-152 1988_3_cb_473 - - amended by the senate see h conf rept vol ii pincite 1988_3_cb_473 given the fact that none of petitioner’s shareholders owns the requisite percentage of stock as set forth in the report of the house ways_and_means_committee we hold that petitioner does not qualify for the exemption set forth in sec_263a we need not and do not address whether petitioner was otherwise disqualified for that exemption because as asserted by respondent its paper products are utilitarian in nature having concluded that petitioner is subject_to the unicap_rules we now turn to the remaining issue ie the year in which sec_481 requires that petitioner account for its change to the unicap_rules petitioner argues that tra sec_803 d requires that it account for this change in its taxable_year ended date in relevant part that section provides none of the senate’s amendments are relevant for purposes of our discussion petitioner argues that the court should apply a facts_and_circumstances_test to determine whether ms spafford owns substantially_all of petitioner’s stock for purposes of sec_26o3a h petitioner notes that neither the text of sec_263a nor the regulations thereunder have ever mentioned the percent test referenced in the committee report and states that the house committee report to public law suggested that a interest would clearly satisfy the substantially_all test suffice it to say that the 95-percent test referenced in the committee report is more than a mere suggestion and that petitioner fails the 95-percent test because none of its shareholders owns the requisite percentage of stock --- - d effective date -- in general --except as provided in this subsection the amendments made by this section shall apply to costs incurred after date in taxable years ending after such date special rule for inventory_property --in the case of any property which is inventory in the hands of the taxpayer-- a in general---the amendments made by this section shall apply to taxable years beginning after date petitioner focuses on the fact that sec_803 a of the tra provides explicitly that the amendments contained therein shall apply to taxable years beginning in or after and asserts that this language means that the year_of_change for purposes of sec_481 is the year for which it was required to change its method_of_accounting to conform to the unicap_rules rather than the first year for which it actually made the change respondent argues that the year_of_change for purposes of sec_481 is the year in which the change actually occurred i1 e the subject year we agree with respondent sec_481 provides that where in computing a taxpayer's taxable_income the computation is under a method_of_accounting different from the method under which the taxpayer's income for the preceding_taxable_year was computed there shall be taken into account those adjustments -- - which are determined to be necessary solely by reason of the change in order to prevent an amount from being duplicated or omitted sec_481 was designed by congress to prevent the duplication or omission_of_income or expense that may otherwise occur solely through a change in a method_of_accounting that is used by a taxpayer to compute his or her taxable_income see 343_f2d_568 5th cir 38_tc_263 315_f2d_629 3d cir congress designed sec_481 broadly to allow the commissioner to adjust income for a year_of_the_change by increasing that year's income by any income that was earned in a closed_year but went unreported due to the mechanics of the taxpayer's old accounting_method see graff chevrolet co v campbell supra pincite the year_of_change is the first taxable_year in which taxable_income is computed under a method_of_accounting that is different from the method_of_accounting that was used in the prior year see sec_1 a income_tax regs in accordance with this firmly established law the year_of_change in this case is the subject year ie the first year in which petitioner’s method_of_accounting was changed to reflect the unicap_rules petitioner attempts to distinguish this law by arguing that as of its first taxable_year beginning in tra sec_803 changed its method_of_accounting to conform to - - the unicap_rules as an operation of law ’ we find that argument unpersuasive the fact of the matter is that up until and including the subject year petitioner used a method_of_accounting that did not reflect the unicap_rules and our holdings herein mean that petitioner must recompute its income for the subject year under a method_of_accounting that does take into account those rules see also sec_1 263a-l1t e temporary income_tax regs fed reg date taxpayers who are required to change their method_of_accounting under this section and who fail to comply with the requirements of this paragraph e regarding an automatic petitioner also notes that the commissioner had previously examined some of its earlier taxable years that postdated the effective date of the unicap_rules and that the commissioner had never changed its method_of_accounting for those years to conform to those rules petitioner suggests that the commissioner now is estopped from making the sec_481 adjustment for the subject year we find this suggestion unavailing the fact that the commissioner had the opportunity to but did not change an improper method_of_accounting in an earlier year does not mean that he is estopped from making the change in the later year see 743_f2d_781 llth cir the doctrine_of equitable_estoppel does not bar the commissioner from correcting a mistake of law see 353_us_180 see also 104_tc_13 and the cases cited therein affd 140_f3d_240 4th cir even where a taxpayer may have relied to his detriment on the commissioner's mistake 381_us_68 the commissioner may correct mistakes of law because 'whoever deals with the government does so with notice that no agent can by neglect or acquiescence commit it to an erroneous interpretation of the law ' 74_tc_743 quoting 83_f2d_317 d c cir affd 673_f2d_784 5th cir -- - change in method_of_accounting to comply with the unicap_rules shall be considered as using an improper method_of_accounting under the code because the subject year is the first taxable_year in which taxable_income is computed under a method_of_accounting that is different from the method_of_accounting used in the prior year we agree with respondent that the subject year is the year_of_change for purposes of sec_481 see also sec_1_481-1 income_tax regs all arguments not discussed herein are either irrelevant or without merit to reflect concessions decision will be entered under rule
